Exhibit 10.1
 
[ex10i_img01.jpg]


 
 

--------------------------------------------------------------------------------

 
 
NON-EXECUTIVE DIRECTOR CONSULTING AGREEMENT
 
THIS AGREEMENT is dated on the 18th day of December, 2012.
 
BETWEEN:
 
Pacific Green Technologies Inc., of Suite D155, 3651 Lindell Road, Las Vegas,
NV, 89103
 
(the "Company")
 
AND:
 
Neil Carmichael Esq   of 27 Old Gloucester Street, London WC1N 3AX
 
(the "Non-Exec Director")
 
WHEREAS:
 
A.                       The Company desires to appoint the Non-Exec Director to
its board of directors in order to perform services customary to that which is
expected of a member of a board of directors of a publicly reporting company
(the “Services”);
 
B.                       The Non-Exec Director has agreed to provide the
Services to the Company on the terms and conditions of this Agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:
 
ARTICLE 1
APPOINTMENT AND AUTHORITY OF NON-EXEC DIRECTOR
 
1.1                      Appointment of Non-Exec Director.  The Company hereby
appoints the Non-Exec Director to perform the Services for the benefit of the
Company as hereinafter set forth, and the Company hereby authorizes the Non-Exec
Director to exercise such powers as provided under this Agreement.  The Non-Exec
Director accepts such appointment on the terms and conditions herein set forth.
 
1.2                      Performance of Services.  The Services hereunder have
been and shall continue to be provided on the basis of the following terms and
conditions:
 
 
(a)
the Non-Exec Director shall report directly to the Board of Directors of the
Company;

 
 
(b)
the Non-Exec Director shall faithfully, honestly and diligently serve the
Company and cooperate with the Company and utilize maximum professional skill
and care to ensure that all services rendered hereunder, including the Services,
are to the satisfaction of the Company, acting reasonably, and the Non-Exec
Director shall provide any other services not specifically mentioned herein, but
which by reason of the Non-Exec Director's capability the Non-Exec Director
knows or ought to know to be necessary to ensure that the best interests of the
Company are maintained; and

 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)
the Company shall report the results of the Non-Exec Director's duties hereunder
as may be requested by the Company from time to time.

 
1.3                      Authority of Non-Exec Director.  The Non-Exec Director
shall have no right or authority, express or implied, to commit or otherwise
obligate the Company in any manner whatsoever except to the extent specifically
provided herein or specifically authorized in writing by the Company.
 
1.4                      Independent Non-Exec Director.  In performing the
Services, the Non-Exec Director shall be an independent Non-Exec Director and
not an employee or agent of the Company, except that the Non-Exec Director shall
be the agent of the Company solely in circumstances where the Non-Exec Director
must be the agent to carry out its obligations as set forth in this
Agreement.  Nothing in this Agreement shall be deemed to require the Non-Exec
Director to provide the Services exclusively to the Company and the Non-Exec
Director hereby acknowledges that the Company is not required and shall not be
required to make any remittances and payments required of employers by statute
on the Non-Exec Director's behalf and the Non-Exec Director or any of its agents
shall not be entitled to the fringe benefits provided by the Company to its
employees.
 
ARTICLE 2
NON-EXEC DIRECTOR'S AGREEMENTS
 
2.1                      Expense Statements.  The Non-Exec Director may incur
expenses in the name of the Company as agreed in advance in writing by the
Company, provided that such expenses relate solely to the carrying out of the
Services.  The Non-Exec Director will immediately forward all invoices for
expenses incurred on behalf of and in the name of the Company and the Company
agrees to pay said invoices directly on a timely basis.  The Non-Exec Director
agrees to obtain approval from the Company in writing for any individual expense
of $500 or greater or any aggregate expense in excess of $2,000 incurred in any
given month by the Non-Exec Director in connection with the carrying out of the
Services.
 
2.2                      Travel Expenses.  The Company may require the Non-Exec
Director to travel or temporarily relocate to oversee local operations.  If
relocation or travel is required, the Company shall provide the Non-Exec
Director with reasonable accommodations as well as travel expenses.  During
extended relocation, the Non-Exec Director shall be provided with paid visits
back to his home residence.  Any expenses subject to this Section 2.2 shall be
discussed and agreed upon by the Non-Exec Director and the Company before they
are undertaken.
 
2.3                      Regulatory Compliance.  The Non-Exec Director agrees to
comply with all applicable securities legislation and regulatory policies in
relation to providing the Services, including but not limited to United States
securities laws (in particular, Regulation FD) and the policies of the United
States Securities and Exchange Commission.
 
2.4                      Prohibition Against Insider Trading.  The Non-Exec
Director hereby acknowledges that the Non-Exec Director is aware, and further
agrees that the Non-Exec Director will advise those of its directors, officers,
employees and agents who may have access to Confidential Information, that
United States securities laws prohibit any person who has material, non-public
information about a company from purchasing or selling securities of such a
company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 3
COMPANY'S AGREEMENTS
 
3.1                      Cash Compensation.  Compensation for agreeing to enter
into this Agreement and provide the Services to be rendered by the Non-Exec
Director pursuant to this Agreement shall be $1,000 for the term of this
Agreement (defined in Section 4.1 below).
 
3.2                      Compensation Options.  Additional compensation for
agreeing to enter into this Agreement and provide the Services to be rendered by
the Non-Exec Director pursuant to this Agreement shall be payable in the
granting of options to acquire 62,500 shares of the Company’s common stock at
$0.01c per share (the "Compensation Options") as laid out in the Stock Option
Agreement attached hereto as Exhibit ‘A’.  The Compensation Options shall
terminate the earlier of 24 months, or upon the termination of this Agreement
and the Non-Exec Director’s engagement with the Company.
 
3.3                      Information.  Subject to the terms of this Agreement,
including without limitation Article 5 hereof, and provided that the Non-Exec
Director agrees that it will not disclose any material non-public information to
any person or entity, the Company shall make available to the Non-Exec Director
such information and data and shall permit the Non-Exec Director to have access
to such documents as are reasonably necessary to enable it to perform the
Services under this Agreement.  The Company also agrees that it will act
reasonably and promptly in reviewing materials submitted to it from time to time
by the Non-Exec Director and inform the Non-Exec Director of any material
inaccuracies or omissions in such materials.
 
ARTICLE 4
DURATION, TERMINATION AND DEFAULT


4.1                      Effective Date.  This Agreement shall become effective
as of December 18, 2012 (the "Effective Date", and shall continue for a period
of 24 months year from the Effective Date (the "Term”) or until earlier
terminated pursuant to the terms of this Agreement.
 
4.2                      Termination.  Without prejudicing any other rights that
the Company may have hereunder or at law or in equity, the Company may terminate
this Agreement immediately upon it election to do so, or if it so elects, upon
delivery of written notice to the Non-Exec Director if:
 
 
(a)
the Non-Exec Director breaches section 2.3 or 2.4 of this Agreement;

 
 
(b)
the Non-Exec Director breaches any other material term of this Agreement and
such breach is not cured to the reasonable satisfaction of the Company within
thirty (30) days after written notice describing the breach in reasonable detail
is delivered to the Non-Exec Director;

 
 
(c)
the Company acting reasonably determines that the Non-Exec Director has acted,
is acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

 
 
(d)
the Non-Exec Director is unable or unwilling to perform the Services under this
Agreement, or

 
 
4

--------------------------------------------------------------------------------

 
 
 
(e)
the Non-Exec Director commits fraud, serious neglect or misconduct in the
discharge of the Services.

 
4.3                      Termination with Notice.  Either the Non-Exec Director
or the Company may terminate this Agreement by providing at least thirty (30)
days prior written notice to the other party.
 
4.4                      Duties Upon Termination.  Upon termination of this
Agreement for any reason, the Non-Exec Director shall upon receipt of all sums
due and owing, promptly deliver the following in accordance with the directions
of the Company:
 
 
(a)
a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 
 
(b)
all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts in his
possession, provided that the Non-Exec Director shall be entitled thereafter to
inspect, examine and copy all of the documents which it delivers in accordance
with this provision at all reasonable times upon three (3) days' notice to the
Company.

 
ARTICLE 5
CONFIDENTIALITY AND NON-COMPETITION
 
5.1                      Maintenance of Confidential Information.  The Non-Exec
Director acknowledges that in the course of its appointment hereunder the
Non-Exec Director will, either directly or indirectly, have access to and be
entrusted with information (whether oral, written or by inspection) relating to
the Company or its respective affiliates, associates or customers (the
"Confidential Information").  For the purposes of this Agreement, "Confidential
Information" includes, without limitation, any and all Developments (as defined
herein), trade secrets, inventions, innovations, techniques, processes,
formulas, drawings, designs, products, systems, creations, improvements,
documentation, data, specifications, technical reports, customer lists, supplier
lists, distributor lists, distribution channels and methods, retailer lists,
reseller lists, employee information, financial information, sales or marketing
plans, competitive analysis reports and any other thing or information
whatsoever, whether copyrightable or uncopyrightable or patentable or
unpatentable.  The Non-Exec Director acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect.  Accordingly the Non-Exec Director covenants and agrees that during the
Term and thereafter until such time as all the Confidential Information becomes
publicly known and made generally available through no action or inaction of the
Non-Exec Director, the Non-Exec Director will keep in strict confidence the
Confidential Information and shall not, without prior written consent of the
Company in each instance, disclose, use or otherwise disseminate the
Confidential Information, directly or indirectly, to any third party.
 
5.2                      Exceptions. The general prohibition contained in
Section 5.1 against the unauthorized disclosure, use or dissemination of the
Confidential Information shall not apply in respect of any Confidential
Information that:
 
 
(a)
is available to the public generally in the form disclosed;

 
 
(b)
becomes part of the public domain through no fault of the Non-Exec Director;

 
 
(c)
is already in the lawful possession of the Non-Exec Director at the time of
receipt of the Confidential Information; or

 
 
5

--------------------------------------------------------------------------------

 
 
 
(d)
is compelled by applicable law to be disclosed, provided that the Non-Exec
Director gives the Company prompt written notice of such requirement prior to
such disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 
5.3                      Developments.  Any information, data, work product or
any other thing or documentation whatsoever which the Non-Exec Director, either
by itself or in conjunction with any third party, conceives, makes, develops,
acquires or acquires knowledge of during the Non-Exec Director's appointment
with the Company or which the Non-Exec Director, either by itself or in
conjunction with any third party, shall conceive, make, develop, acquire or
acquire knowledge of (collectively the "Developments") during the Term or at any
time thereafter during which the Non-Exec Director is engaged by the Company
that is related to the business of mining property acquisition and exploration
shall automatically form part of the Confidential Information and shall become
and remain the sole and exclusive property of the Company.  Accordingly, the
Non-Exec Director does hereby irrevocably, exclusively and absolutely assign,
transfer and convey to the Company in perpetuity all worldwide right, title and
interest in and to any and all Developments and other rights of whatsoever
nature and kind in or arising from or pertaining to all such Developments
created or produced by the Non-Exec Director during the course of performing
this Agreement, including, without limitation, the right to effect any
registration in the world to protect the foregoing rights.  The Company shall
have the sole, absolute and unlimited right throughout the world, therefore, to
protect the Developments by patent, copyright, industrial design, trademark or
otherwise and to make, have made, use, reconstruct, repair, modify, reproduce,
publish, distribute and sell the Developments, in whole or in part, or combine
the Developments with any other matter, or not use the Developments at all, as
the Company sees fit.
 
5.4                      Protection of Developments.  The Non-Exec Director does
hereby agree that, both before and after the termination of this Agreement, the
Non-Exec Director shall perform such further acts and execute and deliver such
further instruments, writings, documents and assurances (including, without
limitation, specific assignments and other documentation which may be required
anywhere in the world to register evidence of ownership of the rights assigned
pursuant hereto) as the Company shall reasonably require in order to give full
effect to the true intent and purpose of the assignment made under Section 5.3
hereof.  If the Company is for any reason unable, after reasonable effort, to
secure execution by the Non-Exec Director on documents needed to effect any
registration or to apply for or prosecute any right or protection relating to
the Developments, the Non-Exec Director hereby designates and appoints the
Company and its duly authorized officers and agents as the Non-Exec Director's
agent and attorney to act for and in the Non-Exec Director's behalf and stead to
execute and file any such document and do all other lawfully permitted acts
necessary or advisable in the opinion of the Company to effect such registration
or to apply for or prosecute such right or protection, with the same legal force
and effect as if executed by the Non-Exec Director.
 
5.5                      Remedies.  The parties to this Agreement recognize that
any violation or threatened violation by the Non-Exec Director of any of the
provisions contained in this Article 5 will result in immediate and irreparable
damage to the Company and that the Company could not adequately be compensated
for such damage by monetary award alone.  Accordingly, the Non-Exec Director
agrees that in the event of any such violation or threatened violation, the
Company shall, in addition to any other remedies available to the Company at law
or in equity, be entitled as a matter of right to apply to such relief by way of
restraining order, temporary or permanent injunction and to such other relief as
any court of competent jurisdiction may deem just and proper.
 
5.6                      Reasonable Restrictions.  The Non-Exec Director agrees
that all restrictions in this Article 5 are reasonable and valid, and all
defenses to the strict enforcement thereof by the Company are hereby waived by
the Non-Exec Director.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 6
PRIVATE PLACEMENT OF COMPENSATION OPTIONS
 
6.1                      Documents Required from Non-Exec Director.  The
Non-Exec Director shall complete, sign and return to the Company as soon as
possible, on request by the Company, such additional documents, notices and
undertakings as may be required by regulatory authorities and applicable law.
 
6.2                      Acknowledgements of Non-Exec Director. The Non-Exec
Director acknowledges and agrees that:
 
 
(a)
the Non-Exec Director agrees and acknowledges that none of the Compensation
Options have been registered under the Securities Act of 1933 or under any state
securities or "blue sky" laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons (as that term is defined in Regulation S under the
Securities Act of 1933), except in accordance with the provisions of Regulation
S, pursuant to an effective registration statement under the Securities Act of
1933, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state securities laws.  However, the parties
acknowledge that the Company shall register the Compensation Options within one
year from the date of this Agreement;

 
 
(b)
the Non-Exec Director has not acquired the Compensation Options as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Compensation Options;
provided, however, that the Non-Exec Director may sell or otherwise dispose of
any of the Compensation Options pursuant to registration thereof under the 1933
Act and any applicable state securities laws or under an exemption from such
registration requirements;

 
 
(c)
the Compensation Options will be subject in the United States to a hold period
from the date of issuance of the Compensation Options unless such Compensation
Options are registered with the Securities and Exchange Commission ("SEC");

 
 
(d)
the decision to execute this Agreement and purchase the Compensation Options
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company other
than those made by the Company in the information the Company has filed with the
SEC;

 
 
(e)
it will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Non-Exec Director contained herein or in any document furnished by the Non-Exec
Director to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Non-Exec Director to comply with any
covenant or agreement made by the Non-Exec Director to the Company in connection
therewith;

 
 
7

--------------------------------------------------------------------------------

 
 
 
(f)
the issuance and sale of the Compensation Options to the Non-Exec Director will
not be completed if it would be unlawful;

 
 
(g)
the Compensation Options are not listed on any stock exchange or subject to
quotation and no representation has been made to the Non-Exec Director that the
Compensation Options will become listed on any other stock exchange or subject
to quotation on any other quotation system except that market makers are
currently making markets in the Company's common stock on the OTC Bulletin
Board;

 
 
(h)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Compensation Options;

 
 
(i)
there is no government or other insurance covering the Compensation Options;

 
 
(j)
there are risks associated with an investment in the Compensation Options,
including the risk that the Non-Exec Director could lose all of its investment;

 
 
(k)
the Non-Exec Director and the Non-Exec Director's advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the distribution of the Compensation Options hereunder, and
to obtain additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 
 
(l)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Non-Exec
Director during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Compensation Options hereunder have been made available for inspection by the
Non-Exec Director, the Non-Exec Director's lawyer and/or advisor(s);

 
 
(m)
the Company will refuse to register any transfer of the Compensation Options not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act;

 
 
(n)
the statutory and regulatory basis for the exemption claimed for the offer of
the Compensation Options, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 
 
(o)
the Non-Exec Director has been advised to consult the Non-Exec Director's own
legal, tax and other advisors with respect to the merits and risks of an
investment in the Compensation Options and with respect to applicable resale
restrictions, and it is solely responsible (and the Company is not in any way
responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Non-Exec Director is
resident in connection with the distribution of the Compensation Options
hereunder, and

 
 
(ii)
applicable resale restrictions.

 
 
8

--------------------------------------------------------------------------------

 
 
6.3                      Representations, Warranties and Covenants of the
Non-Exec Director.  The Non-Exec Director hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the end of the expiry of the Term or early termination of this
Agreement) that:
 
 
(a)
The Non-Exec Director is not a US Person as that term is defined in Regulation S
promulgated under the 1933 Act;

 
 
(b)
the sale of the Compensation Options to the Non-Exec Director as contemplated in
this Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Non-Exec Director;

 
 
(c)
the Non-Exec Director is acquiring the Compensation Options for investment only
and not with a view to distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Compensation Options in the
United States or to U.S. Persons;

 
 
(d)
the Non-Exec Director is executing this Agreement and is acquiring the
Compensation Options as principal for the Non-Exec Director's own account, for
investment purposes only, and not with a view to, or for, distribution or
fractionalisation thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Compensation Options;

 
 
(e)
the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Non-Exec Director;

 
 
(f)
the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Non-Exec Director, or of any agreement, written or oral, to
which the Non-Exec Director may be a party or by which the Non-Exec Director is
or may be bound;

 
 
(g)
the Non-Exec Director has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Non-Exec Director enforceable
against the Non-Exec Director in accordance with its terms;

 
 
(h)
the Non-Exec Director has the requisite knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Compensation Options and the Company;

 
 
(i)
the Non-Exec Director is not an underwriter of, or dealer in, the common shares
of the Company, nor is the Non-Exec Director participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Compensation
Options;

 
 
(j)
the Non-Exec Director is not aware of any advertisement of pertaining to the
Company or any of the Compensation Options; and

 
 
(k)
no person has made to the Non-Exec Director any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Compensation Options;

 
 
(ii)
that any person will refund the purchase price of any of the Compensation
Options;

 
 
9

--------------------------------------------------------------------------------

 
 
 
(iii)
as to the future price or value of any of the Compensation Options; or

 
 
(iv)
that any of the Compensation Options will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Compensation Options of the Company on any
stock exchange or automated dealer quotation system, except that currently
certain market makers make market in the common shares of the Company on the OTC
Bulletin Board.

 
6.4                      Legending of Compensation Options.  The Non-Exec
Director hereby acknowledges that upon the issuance thereof, and until such time
as the same is no longer required under the applicable securities laws and
regulations, the certificates representing any of the Compensation Options will
bear a legend in substantially the following form:
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
6.5                      The Non-Exec Director hereby acknowledges and agrees to
the Company making a notation on its records or giving instructions to the
registrar and transfer agent of the Company in order to implement the
restrictions on transfer set forth and described in this Agreement.
 
ARTICLE 7
MISCELLANEOUS
 
7.1                      Notices.  All notices required or allowed to be given
under this Agreement shall be made either personally by delivery to or by
facsimile transmission to the address set forth above or to such other address
as may be designated from time to time by such party in writing.
 
7.2                      Independent Legal Advice.  The Non-Exec Director
acknowledges that:
 
 
(a)
this Agreement was prepared for the Company;

 
 
(b)
the Non-Exec Director has been requested to obtain his own independent legal
advice on this Agreement prior to signing this Agreement;

 
 
(c)
the Non-Exec Director has been given adequate time to obtain independent legal
advice;

 
 
(d)
by signing this Agreement, the Non-Exec Director confirms that he fully
understands this Agreement; and

 
 
10

--------------------------------------------------------------------------------

 
 
 
(e)
by signing this Agreement without first obtaining independent legal advice, the
Non-Exec Director waives his right to obtain independent legal advice.

 
7.3                      Change of Address.  Any party may, from time to time,
change its address for service hereunder by written notice to the other party in
the manner aforesaid.
 
7.4                      Entire Agreement.  As of from the date hereof, any and
all previous agreements, written or oral between the parties hereto or on their
behalf relating to the appointment of the Non-Exec Director by the Company are
null and void.  The parties hereto agree that they have expressed herein their
entire understanding and agreement concerning the subject matter of this
Agreement and it is expressly agreed that no implied covenant, condition, term
or reservation or prior representation or warranty shall be read into this
Agreement relating to or concerning the subject matter hereof or any matter or
operation provided for herein.
 
7.5                      Further Assurances.  Each party hereto will promptly
and duly execute and deliver to the other party such further documents and
assurances and take such further action as such other party may from time to
time reasonably request in order to more effectively carry out the intent and
purpose of this Agreement and to establish and protect the rights and remedies
created or intended to be created hereby.
 
7.6                      Waiver.  No provision hereof shall be deemed waived and
no breach excused, unless such waiver or consent excusing the breach is made in
writing and signed by the party to be charged with such waiver or consent.  A
waiver by a party of any provision of this Agreement shall not be construed as a
waiver of a further breach of the same provision.
 
7.7                      Amendments in Writing.  No amendment, modification or
rescission of this Agreement shall be effective unless set forth in writing and
signed by the parties hereto.
 
7.8                      Assignment.  Except as herein expressly provided, the
respective rights and obligations of the Non-Exec Director and the Company under
this Agreement shall not be assignable by either party without the written
consent of the other party and shall, subject to the foregoing, enure to the
benefit of and be binding upon the Non-Exec Director and the Company and their
permitted successors or assigns.  Nothing herein expressed or implied is
intended to confer on any person other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
7.9                      Severability.  In the event that any provision
contained in this Agreement shall be declared invalid, illegal or unenforceable
by a court or other lawful authority of competent jurisdiction, such provision
shall be deemed not to affect or impair the validity or enforceability of any
other provision of this Agreement, which shall continue to have full force and
effect.
 
7.10                    Headings.  The headings in this Agreement are inserted
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
7.11                    Number and Gender.  Wherever the singular or masculine
or neuter is used in this Agreement, the same shall be construed as meaning the
plural or feminine or a body politic or corporate and vice versa where the
context so requires.
 
7.12                    Time.  Time shall be of the essence of this Agreement.
In the event that any day on or before which any action is required to be taken
hereunder is not a business day, then such action shall be required to be taken
at or before the requisite time on the next succeeding day that is a business
day.  For the purposes of this Agreement, "business day" means a day which is
not Saturday or Sunday or a statutory holiday in British Columbia, Canada.
 
 
11

--------------------------------------------------------------------------------

 
 
7.13                    Enurement.  This Agreement is intended to bind and enure
to the benefit of the Company, its successors and assigns, and the Non-Exec
Director and the personal legal representatives of the Non-Exec Director.
 
7.14                    Counterparts.  This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.
 
7.15                    Currency.  Unless otherwise provided, all dollar amounts
referred to in this Agreement are in lawful money of the United States of
America.
 
7.16                    Electronic Means.  Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the effective date of this Agreement.
 
7.17                    Proper Law.  This Agreement will be governed by and
construed in accordance with the law of the State of Nevada.  The parties hereby
attorn to the jurisdiction of the Courts in the State of Nevada.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
PACIFIC GREEN TECHNOLOGIES INC.
 
Per:
/s/ Jordan Starkman    
President
          /s/ Neil Carmichael    NEIL CARMICHAEL  

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
STOCK OPTION AGREEMENT


THIS Stock Option Agreement (this “Agreement”) dated December 18, 2012, is made
by and between Pacific Green Technologies Inc. (the “Company”), and Neil
Carmichael the undersigned optionee (the “Optionee”).


The purpose of this AGREEMENT is to set forth the terms whereby the Optionee
will hold an option to acquire 62,500 shares of the Company’s common stock (the
“Shares”) from the Company.


The following numbered paragraphs reflect the entire understanding of the
arrangement between Optionee and Company.


 
1.
Terms and Conditions of Option

 
The Company hereby grants to the Optionee the option (the “Option”) to purchase,
subject to the terms and conditions of this Agreement, the Shares, at an
exercise price of $0.01c per Share (the “Option Price”).


The term (the “Option Term”) of the Option shall commence on the date of this
Agreement and shall expire on the 2nd anniversary of the date of this Agreement
(the “Expiration Date”).


 
2.
Terms of Settlement

 
On or before the Expiration Date, the Option may be exercised, from time to
time, in whole or in part (but for the purchase of whole shares only), by
delivery of a written notice (the “Notice”) from the Optionee to the Company,
which Notice shall:
 
 
(a)
state that the Optionee elects to exercise the Option;

 
 
(b)
state the number of shares with respect to which the Option is being exercised
(the “Optioned Shares”);

 
 
(c)
state the date upon which the Optionee desires to consummate the purchase of the
Optioned Shares (which date must be prior to the termination of such Option and
no later than 30 days from the delivery of such Notice); and

 
 
(d)
Payment of the Option Price for the Optioned Shares shall be made by delivery of
cash, money order or a certified check to the order of the Company in an amount
equal to the Option Price.

 
 
3.
Restricted Status of the Shares; Subsequent Dispositions.



The Optionee hereby confirms its understanding that the Shares to be delivered
to the Optionee will be “restricted securities” as that term is defined in Rule
144 under the under the Securities Act of 1933, as amended (the “Securities
Act”), and agrees that such Shares shall bear a restrictive legend indicating
that they have not been registered under the Securities Act.  The Optionee
hereby agrees that it shall not make any subsequent offer, sale, transfer, or
pledge of Shares unless such disposition is pursuant to registration under the
Securities Act and any applicable securities laws of any state or pursuant to an
exemption therefrom.
 
 
13

--------------------------------------------------------------------------------

 
 
 
4.
Representations and Warranties of Company



                Company represents and warrants that:


 
(a)
the Company has sufficient shares in treasury to satisfy its obligations under
this Agreements and shall have such shares available for the entire Option Term;



 
(b)
the Company has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Company hereunder and to consummate the transactions contemplated hereby;



 
(c)
there are no investigations, actions, suits or proceedings, administrative or
otherwise, threatened or pending to the knowledge of the Company that affect
each Company’s rights to their respective Shares or the sale of their respective
Shares;



 
(d)
the warranties and representations of the Company and the provisions hereof
shall survive the date hereof, and the consummation of the transactions
contemplated herein;



 
(e)
the Company shall indemnify, defend and hold harmless Optionee from and against
all liabilities incurred by Optionee, directly or indirectly, including without
limitation, all reasonable attorney’s fees and court costs, arising out of or in
connection with the purchase of the Company’s Shares set forth in this
Agreement, except where fraud, intent to defraud or default of payment evolves
on the part of Optionee; and



 
(f)
such Company is not insolvent, is not in receivership, nor is any application
for receivership pending; no proceedings are pending by or against it in
bankruptcy or reorganization in any Provincial or Federal court, nor has it
committed any act of bankruptcy.



 
5.
Private Placement of Options



 
(a)
The Optionee shall complete, sign and return to the Company as soon as possible,
on request by the Company, such additional documents, notices and undertakings
as may be required by regulatory authorities and applicable law.



 
(b)
The Optionee acknowledges and agrees that:

 
i.    
the Optionee agrees and acknowledges that none of the Options have been
registered under the Securities Act of 1933 or under any state securities or
"blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons (as that term is defined in Regulation S under the Securities Act
of 1933), except in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the Securities Act of 1933, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state securities laws.  However, the parties
acknowledge that the Company shall register the Options within one year from the
date of this Agreement;

 
ii.    
the Optionee has not acquired the Options as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Options; provided, however, that the Optionee may
sell or otherwise dispose of any of the Options pursuant to registration thereof
under the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements;

 
 
14

--------------------------------------------------------------------------------

 
 
 
iii.    
the Options will be subject in the United States to a hold period from the date
of issuance of the Options unless such Options are registered with the
Securities and Exchange Commission ("SEC");

 
iv.    
the decision to execute this Agreement and purchase the Options agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company other than those
made by the Company in the information the Company has filed with the SEC;

 
v.    
it will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the Optionee to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Optionee to comply with any covenant or agreement made
by the Optionee to the Company in connection therewith;

 
vi.    
the issuance and sale of the Options to the Optionee will not be completed if it
would be unlawful;

 
vii.    
the Options are not listed on any stock exchange or subject to quotation and no
representation has been made to the Optionee that the Options will become listed
on any other stock exchange or subject to quotation on any other quotation
system except that market makers are currently making markets in the Company's
common stock on the OTC Bulletin Board;

 
viii.    
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Options;

 
ix.    
there is no government or other insurance covering the Options;

 
x.    
there are risks associated with an investment in the Options, including the risk
that the Optionee could lose all of its investment;

 
xi.    
the Optionee and the Optionee's advisor(s) have had a reasonable opportunity to
ask questions of and receive answers from the Company in connection with the
distribution of the Options hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 
xii.    
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Options
hereunder have been made available for inspection by the Optionee, the
Optionee's lawyer and/or advisor(s);

 
xiii.    
the Company will refuse to register any transfer of the Options not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act;

 
 
15

--------------------------------------------------------------------------------

 
 
 
xiv.    
the statutory and regulatory basis for the exemption claimed for the offer of
the Options, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act; and

 
xv.    
the Optionee has been advised to consult the Optionee's own legal, tax and other
advisors with respect to the merits and risks of an investment in the Options
and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:

 
xvi.    
any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Options hereunder, and

 
xvii.    
applicable resale restrictions.



 
(c)
The Optionee hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the end of the
expiry of the Term or early termination of this Agreement) that:

 
i.    
the Optionee is not a U.S. Person;

 
ii.    
the Optionee is not acquiring the Options for the account or benefit of,
directly or indirectly, any other U.S. Person;

 
iii.    
the sale of the Options to the Optionee as contemplated in this Agreement
complies with or is exempt from the applicable securities legislation of the
jurisdiction of residence of the Optionee;

 
iv.    
the Optionee is acquiring the Options for investment only and not with a view to
distribution and, in particular, it has no intention to distribute either
directly or indirectly any of the Options in the United States or to U.S.
Persons;

 
v.    
the Optionee is executing this Agreement and is acquiring the Options as
principal for the Optionee's own account, for investment purposes only, and not
with a view to, or for, distribution or fractionalisation thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in
such Options;

 
vi.    
the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Optionee;

 
vii.    
the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Optionee, or of any agreement, written or oral, to which the
Optionee may be a party or by which the Optionee is or may be bound;

 
viii.    
the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

 
ix.    
the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Options and the Company;

 
x.    
the Optionee is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Optionee participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Options;

 
xi.    
the Optionee is not aware of any advertisement of pertaining to the Company or
any of the Options; and

 
xii.    
no person has made to the Optionee any written or oral representations:

 
1.
that any person will resell or repurchase any of the Options;

 
2.
that any person will refund the purchase price of any of the Options;

 
 
16

--------------------------------------------------------------------------------

 
 
 
3.
as to the future price or value of any of the Options; or

 
4.
that any of the Options will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Options of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Company on the OTC Bulletin Board.



 
(d)
The Optionee hereby acknowledges that upon the issuance of shares resulting from
the Options, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the shares resulting from the Options will bear a legend in substantially the
following form:

 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
The Optionee hereby acknowledges and agrees to the Company making a notation on
its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.


 
6.
Entire Agreement.

 
This Agreement sets forth the entire understanding and agreement between the
parties with reference to the subject matter hereof, and there are no other
agreements, inducements, understandings, restrictions, warranties or other
representations verbal or otherwise between the parties other than those set
forth herein.


 
7.
Legal Agreement.



By the signatures of their appointed representatives appearing below, the
Optionee and Company will have duly executed and delivered this agreement,
constituting a legal, valid and binding agreement enforceable under the laws of
the State of Nevada in accordance with its terms.
 
 
17

--------------------------------------------------------------------------------

 
 
 
8.
Further Acts.



Each party to this Agreement agrees to perform any further acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement.


 
9.
Survival



This Agreement shall be binding on, and shall inure to the benefit of, the
parties and their respective heirs, legal representatives, successors and
assigns.


 
10.
Notice



All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing, and shall be deemed to have been duly
given (1) on the date of delivery, if delivered personally, or sent by facsimile
by 3:00 p.m. local time at the place of delivery on such date, followed by an
original delivered by first class mail, registered or certified, return receipt
requested, postage prepaid, to the party to whom notice is to be given, (2)
within 72 hours after mailing, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified mail, return receipt
requested, postage prepaid, or (3) on the following day if sent by a nationally
recognized overnight delivery services, in each case, properly addressed to the
party at his address set forth on the signature page of this Agreement or any
other address that any party may designate by written notice to the others.


 
11.
Assignment and Termination



No party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.


 
12.
Counterparts



This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
PACIFIC GREEN TECHNOLOGIES INC.
 
Per:
/s/ Jordan Starkman    
Authorized Signatory
       
NEIL CARMICHAEL
       /s/ Neil Carmichael  

 
 
18

--------------------------------------------------------------------------------